Citation Nr: 1200411	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to April 1997.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

In a November 2011 written brief presentation, the Veteran's representative claims that the Veteran experiences depression due to her service-connected low back disability.  Therefore, the issue of entitlement to service connection for depression as secondary to a service-connected disorder has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to a total disability rating based on individual unemployability (TDIU).  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with her claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

In the present case, service connection is currently in effect for thoracolumbar compression fractures, T12, L3, L4, and L5, to include degenerative osteoarthritis and disc disease, rated as 40 percent disabling; and small bowel and colon perforation, status post colostomy and anastomosis, rated at a noncompensable rating.  The Veteran's combined rating is 40 percent.  38 C.F.R. § 4.25 (2011).

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2011).  The February 2009 VA examination, which addressed the severity of the Veteran's service-connected low back disability, is now over two and a half years old.  In addition, lay evidence submitted in support of the Veteran's claim for TDIU indicates that the Veteran is unable to do daily chores around the house as a result of her low back pain and that she cannot stand or sit for any length of time.  This indicates a worsening of the symptoms associated with the Veteran's service-connected low back disability.  Accordingly, the medical evidence currently of record does not provide sufficient detail to determine the severity of the Veteran's service-connected disabilities under the applicable rating criteria.  To adjudicate the Veteran's TDIU claim without more current clinical findings would be in error.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected disabilities.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Furthermore, although the Veteran currently fails to meet the required disability percentage ratings under 38 C.F.R. § 4.16(a) (2011), VA is still required to consider the applicability of 38 C.F.R. § 4.16(b) (2011).  See Fisher v. Principi, 4 Vet. App. 57 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993).  In this regard, the record contains evidence that the Veteran is unemployable due to her medical condition, to include her service-connected disabilities.  Specifically, the record shows that the Veteran last worked in 2003 as an assembly line worker but she could not continue this job due to her low back condition.  The Veteran reported that she was unable to lift or pack boxes any longer.  She further reported that she had difficulty getting out of chairs and with prolonged walking.

The record includes the February 2009 VA examiner's opinion that the Veteran's diffuse degenerative disc disease of the thoracolumbar spine had a moderate to severe effect on occupation that required manual labor or heavy lifting.  However, the VA examiner's statements remain inconclusive as to whether the Veteran's service-connected disabilities preclude her from securing and following any substantially gainful employment consistent with her education and occupational experiences, without any consideration to her age or to any impairment caused by nonservice-connected disabilities.  In this regard, it is noted that the VA examiner also failed to elicit information from the Veteran her full work and education history as no information is noted in the VA examination report other than her previous occupation.  Thus, the Board finds that the VA medical opinion currently of record is inadequate for VA purposes.

Accordingly, the RO must provide the Veteran with another VA medical examination to determine whether the Veteran's service-connected disabilities, together but not in concert with any nonservice-connected disabilities, render the Veteran unable to obtain or retain substantially gainful employment.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran a VA examination to determine the effects of her service-connected disabilities on her ability to obtain and maintain employment consistent with her education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examination findings, the Veteran's statements as to the functional effects of service-connected disabilities, and the Veteran's education, experience, and occupational background, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, standing alone, preclude her from securing and maintaining substantially gainful employment, without consideration of her age.  A complete rationale for all opinions must be provided.  If any of the opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

